Statement of reasons of Allowance
The present claims are allowable over the “closest” prior art Stoessel et al (US 2013/0082209, hereafter Stoessel ‘209), Stoessel et al (US 2011/0315933, hereafter Stoessel ‘933), Stoessel et al (US 2011/0284799, hereafter Stoessel ‘799), Stoessel et al (US 2011/0089410, hereafter Stoessel ‘410), Igarashi et al (US 2006/0255721), Otsu et al (US 2015/0179958), and Yasukawa et al (US 2012/0018714)  for the following reasons:

Stoessel ‘209 discloses tetradentate organometallic compounds such as:

    PNG
    media_image1.png
    171
    217
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    218
    177
    media_image2.png
    Greyscale
, 
and 

    PNG
    media_image3.png
    215
    211
    media_image3.png
    Greyscale
.


Stoessel ‘933 discloses the following hexadentate compound:

    PNG
    media_image4.png
    279
    280
    media_image4.png
    Greyscale
.
However, the reference does not disclose the hexadentate compounds recited in claims 1, 17, and 20. Accordingly, the reference does not disclose or suggest the compound recited in claim 1 and the organic light emitting devices as required by claim 17 and 20.

Stoessel ‘799 discloses the following formulas for organometallic compounds:

    PNG
    media_image5.png
    339
    257
    media_image5.png
    Greyscale
and 
    PNG
    media_image6.png
    283
    362
    media_image6.png
    Greyscale
.

 
Stoessel ‘410 discloses the following compounds 

    PNG
    media_image7.png
    190
    264
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    195
    267
    media_image8.png
    Greyscale
,
and

    PNG
    media_image9.png
    219
    232
    media_image9.png
    Greyscale
.
However, the reference does not disclose the hexadentate compounds recited in claims 1, 17, and 20. Accordingly, the reference does not disclose or suggest the compound recited in claim 1 and the organic light emitting devices as required by claim 17 and 20.

Igarashi et al discloses the following compounds:

    PNG
    media_image10.png
    345
    376
    media_image10.png
    Greyscale
 and 
    PNG
    media_image11.png
    352
    390
    media_image11.png
    Greyscale
.
However, the reference does not disclose the hexadentate compounds recited in claims 1, 17, and 20. Accordingly, the reference does not disclose or suggest the compound recited in claim 1 and the organic light emitting devices as required by claim 17 and 20.

Otsu et al discloses the following compounds:

    PNG
    media_image12.png
    312
    417
    media_image12.png
    Greyscale
 and 
    PNG
    media_image13.png
    338
    354
    media_image13.png
    Greyscale



Yasukawa et al discloses the following compounds

    PNG
    media_image14.png
    443
    462
    media_image14.png
    Greyscale
and 
    PNG
    media_image15.png
    439
    453
    media_image15.png
    Greyscale
.
However, the reference does not disclose the hexadentate compounds recited in claims 1, 17, and 20. Accordingly, the reference does not disclose or suggest the compound recited in claim 1 and the organic light emitting devices as required by claim 17 and 20.

In light of the above, it is clear that Stoessel ‘209, Stoessel ‘933, Stoessel ‘799, Stoessel ‘410, Igarashi et al, Otsu et al, and Yasukawa et al, either alone or in combination do not disclose or suggest the compound as recited in claim 1 or the organic light emitting devices as recited in claims 17 and 20.



In light of the above, the present claims are passed to issue.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767